In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-18-00437-CR


                                   BRIANE MOSS, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 364th District Court
                                      Lubbock County, Texas
             Trial Court No. 2016-408,577, Honorable William R. Eichman II, Presiding

                                           June 25, 2019

                       ORDER OF ABATEMENT AND REMAND
                      Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Appellant, Briane Moss, appeals the trial court’s judgment revoking her deferred

adjudication community supervision and adjudicating her guilty of the offense of evading

arrest using a vehicle.1 The trial court sentenced appellant to ten years’ confinement, but

suspended the sentence in favor of community supervision for five years. Appellant’s

brief was originally due April 5, 2019. We granted appellant’s counsel two extensions to




       1   TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (West 2016).
file a brief. By letter of June 4, 2019, we notified appellant’s counsel that the brief was

overdue and admonished him that failure to file a brief by June 14 would result in the

appeal being abated and the cause remanded to the trial court for further proceedings

without further notice. See TEX. R. APP. P. 38.8(b)(2), (3). To date, appellant’s counsel

has not filed a brief or had any further communication with this Court.


       Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court shall

determine the following:


       1.     whether appellant desires to prosecute the appeal;

       2.     whether appellant is indigent;

       3.     whether appellant’s counsel has abandoned the appeal;

       4.     why a timely appellate brief has not been filed on behalf of appellant;

       5.     whether appellant has been denied the effective assistance of counsel;

       6.     whether new counsel should be appointed; and

       7.     if appellant desires to continue the appeal, the date the Court may expect
              appellant’s brief to be filed.


       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by July 25, 2019. If

it is determined that appellant desires to proceed with the appeal, is indigent, and has

been denied the effective assistance of counsel, the trial court may appoint her new

counsel; the name, address, email address, phone number, and state bar number of any

newly-appointed counsel shall be included in the aforementioned findings. Should further

                                               2
time be needed to perform these tasks, then same must be requested before July 25,

2019.


        It is so ordered.


                                                  Per Curiam


Do not publish.




                                        3